NOT DESIGNATED FOR PUBLICATION

                                           No. 122,451

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       CITY OF EMPORIA,
                                           Appellee,

                                                 v.

                                        LINDA ESTRADA,
                                           Appellant.


                                 MEMORANDUM OPINION

       Appeal from Lyon District Court; MERLIN G. WHEELER, judge. Opinion filed April 30, 2021.
Affirmed.


       James Bordonaro, of Emporia, for appellant.


       Brandy Roy-Bachman, city prosecutor, for appellee.


Before HILL, P.J., BRUNS and SCHROEDER, JJ.


       PER CURIAM: Linda Estrada appeals from her conviction for driving under the
influence. The City of Emporia Municipal Court also convicted Estrada of driving with
an open container and driving left of center. However, following a bench trial, the district
court upheld only the conviction for driving under the influence. On appeal, Estrada
contends that sufficient evidence does not support her conviction. Based on our review of
the record on appeal, we find that the City presented sufficient evidence upon which a
rational finder of fact could conclude beyond a reasonable doubt that Estrada was guilty
of driving under the influence. Thus, we affirm Estrada's conviction.



                                                 1
                                           FACTS

       In the early morning hours of October 13, 2018, Emporia Police Officer Sinjin
Andrews received a report from the dispatcher of a reckless driver. Officer Andrews
located a vehicle matching the description provided by the dispatcher. The vehicle was
spotted heading eastbound on 6th Avenue. Following the vehicle, Officer Andrews saw
the vehicle drifting to the left and "crossing the center line with everything except for the
passenger side tires." According to Officer Andrews, the vehicle continued to be driven
into "oncoming traffic for approximately a block . . . ."


       After stopping the vehicle, Officer Andrews determined that Estrada was the
driver. The officer requested her license and insurance information. Although Estrada
produced both documents, Officer Andrews found her response to be slow. Estrada told
the officer that she was headed to work at a nearby manufacturing plant and that her shift
began at 4:30 a.m. Officer Andrews found this explanation to be concerning because it
was only 1:52 a.m.


       While speaking to Estrada, Officer Andrews smelled the odor of an alcoholic
beverage and requested that Estrada perform field sobriety tests. As Estrada exited the
vehicle, the officer observed a six-pack of Smirnoff Ice under the driver's seat. He also
noticed that four of the six bottles were missing. During the walk-and-turn test, Estrada
was unable to walk heel-to-toe on every step except the ninth in one direction and missed
on every step in the other direction. Also, during the one-leg-stand test, Estrada dropped
her foot, started to sway, and raised her arms up for balance.


       Based on Estrada's performance during the field sobriety tests, Officer Andrews
asked Estrada to submit to a preliminary breath test. Although Estrada consented, she was
unable to provide a sufficient sample after three attempts. At that point, based on his



                                              2
observations and the field sobriety tests, Officer Andrews placed Estrada under arrest for
suspicion of driving under the influence of alcohol.


       While the traffic stop was ongoing, Emporia Police Officer Justin Hill arrived on
the scene as backup. Officer Hill asked Estrada if he could search her vehicle and she
consented. In searching the vehicle, the officer seized an open bottle of Budweiser behind
the driver's seat with some liquid in it and also seized the sealed Smirnoff Ice bottles that
Officer Andrews had previously seen. Also, in speaking to Estrada's mother—who came
to the scene to pick up the vehicle—Officer Hill learned that Estrada had been at a family
gathering earlier in the evening where there had been drinking of alcoholic beverages.


       At the Lyon County Jail, Officer Andrews read the DC-70 implied consent form to
Estrada and asked her to submit to a breath alcohol test. In response, Estrada refused to
submit to testing. As a result, Officer Andrews issued her a citation and served her with a
completed DC-27 form. Specifically, the City charged Estrada with driving under the
influence in violation of City Ordinance 25-21 §30(a), (K.S.A. 2018 Supp. 8-1567[a]),
for transporting an open container of alcohol in violation of City Ordinance 25-21
§106(a), (K.S.A. 2018 Supp. 8-1599[b]), and for driving left of center in violation of City
Ordinance 25-21 §42, (K.S.A. 8-1518).


       Under both City Ordinance 25-21 §30(a) and K.S.A. 2018 Supp. 8-1567(a), the
City was required to establish that Estrada was driving under the influence, pursuant to
one of the following forms of evidence.


               "(a) Driving under the influence is operating or attempting to operate any vehicle
       within this state while:


               (1) The alcohol concentration in the person's blood or breath as shown by any
       competent evidence, including other competent evidence, as defined in K.S.A. 8-
       1013(f)(1), and amendments thereto, is 0.08 or more;

                                                   3
               (2) the alcohol concentration in the person's blood or breath, as measured within
       three hours of the time of operating or attempting to operate a vehicle, is 0.08 or more;
               (3) under the influence of alcohol to a degree that renders the person incapable of
       safely driving a vehicle;
               (4) under the influence of any drug or combination of drugs to a degree that
       renders the person incapable of safely driving a vehicle; or
               (5) under the influence of a combination of alcohol and any drug or drugs to a
       degree that renders the person incapable of safely driving a vehicle."


       After a City of Emporia municipal court judge convicted Estrada on all three
charges, she appealed to the district court. On November 13, 2019, the Lyon County
District Court held a bench trial. At trial, the City presented the testimony of Officers
Andrews and Hill. It also introduced an alcohol and drug influence report into evidence.
In her defense, Estrada did not present any evidence.


       At the end of the trial, the district court found Estrada to be guilty of driving under
the influence but found her to be not guilty on the other two charges. In reaching its
verdict, the district court explained:


               "On a case of this type, the only requirement of the Court is that it render a
       verdict. I will, however, explain to some degree why I've reached the verdict that I've
       reached.


               "The Court is going to find the defendant not guilty on the transporting an open
       container charge. Other than a description of the container, there was no description or
       even opinion rendered here in the testimony by either officer as to what the contents of
       that container was. Consequently, the evidence simply does not support that charge.


               "I'll deal with driving under the influence and the driving left of center together.
       While it is true that not every sign of a classic, impaired driver was exhibited by the
       defendant, there was unexplained here a driving of a vehicle late at night or early in the
       morning, as you care to describe it, in which the defendant's vehicle traveled in the


                                                    4
       opposite lane, crossing double yellow lines for nearly a block. No explanation whatsoever
       for the reasoning behind that, coupled with the inability of the defendant to do or to
       perform satisfactorily either of the two field sobriety tests that are admissible into
       evidence convinces the Court that there is evidence to support the conclusion that Ms.
       Estrada was driving while under the influence and impaired to the extent that she was
       incapable of safely operating a vehicle. Therefore, she's found guilty of the charge of
       driving while under the influence. The driving left of center is, in my opinion, part and
       parcel of the driving while under the influence and is, therefore, merged into the charge
       of driving while under the influence."


       Thereafter, Estrada timely filed a notice of appeal.


                                                ANALYSIS

       The sole issue presented on appeal is whether the City presented sufficient
evidence at trial to support Estrada's conviction for driving under the influence. When the
sufficiency of the evidence is challenged in a criminal case, we are to review the evidence
in a light most favorable to the prosecution to determine whether a rational fact-finder
could have found the defendant guilty beyond a reasonable doubt. In making this
determination, we are not to reweigh evidence, resolve evidentiary conflicts, or make
credibility determinations. State v. Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018). It
is only in rare cases where the testimony is so incredible that no reasonable person could
find guilt beyond a reasonable doubt that a guilty verdict should be reversed. State v.
Torres, 308 Kan. 476, 488, 421 P.3d 733 (2018).


       In Kansas, a criminal conviction may be supported by circumstantial evidence so
long as it provides a basis for a reasonable inference regarding the fact in dispute. In
order to be sufficient, circumstantial evidence need not exclude every other reasonable
conclusion. State v. Logsdon, 304 Kan. 3, 25, 371 P.3d 836 (2016). Indeed, a conviction
of even the gravest offense can be based entirely on circumstantial evidence. Logsdon,
304 Kan. at 25. There is no legal distinction between direct and circumstantial evidence
                                                     5
in terms of their respective probative value. State v. Lowery, 308 Kan. 1183, 1236, 427
P.3d 865 (2018).


       Here, Officer Andrews testified at trial that he responded to a report of a reckless
driver in the early morning hours. He also testified that after locating the vehicle in
question, he personally observed it to drift to the left, cross the center line, and continue
driving into oncoming traffic for a block before correcting. In addition, Officer Andrews
testified that the driver of the vehicle—who he discovered to be Estrada—told him that
she was headed to work at a nearby manufacturing plant for a shift that did not begin for
several hours.


       Furthermore, Officer Andrews testified that he smelled the odor of alcohol while
speaking to Estrada and saw a partially full six-pack of Smirnoff Ice under the driver's
seat. Moreover, Officer Hill testified that when he searched Estrada's vehicle, he found an
open bottle of Budweiser—with some liquid inside—behind the driver's seat. Officer
Andrews also testified that Estrada showed signs of impairment on both the walk-and-
turn test and one-leg-stand test. Finally, Officer Andrews testified that Estrada refused to
take a breath alcohol test after being arrested on suspicion of driving under the influence
and after being read the DC-70 implied consent form.


       After hearing the testimony and reviewing the exhibits admitted into evidence, the
district court found that Estrada could not explain why she was driving late at night or
why her vehicle drifted across the center line. In addition, the district court found that
Estrada did not satisfactorily perform the field sobriety tests administered by Officer
Andrews after being pulled over. As a result, the district court concluded that the City
presented sufficient evidence to support a conviction for driving under the influence
beyond a reasonable doubt.




                                               6
       On appeal, Estrada suggests that her erratic driving could be explained based on
reasons other than intoxication. For example, it could be explained by her being tired or
by her attempting to pass another vehicle. However, Estada did not submit any evidence
at trial to support either of these scenarios. In addition, Estrada made the same contention
during closing argument without persuading the district court. Nevertheless, it is not our
role to reweigh the evidence.


       In addition, Estrada points out that Officer Andrews did not testify about his DUI
investigation training. Estrada also asserts that Officer Andrews did not testify whether
he provided an explanation to her prior to administering the field sobriety tests. She also
complains that there is no video evidence to corroborate Officer Andrews' testimony
regarding the results of the field sobriety tests.


       A review of the record reveals that Estrada had the opportunity to cross-examine
Officer Andrews and it was up to the district court to consider his credibility.
Additionally, Estrada does not point to any authority to suggest that a corroborating video
is required. Consequently, the district court was charged with the duty of weighing the
evidence presented at trial, and we find no reason to believe that it did so erroneously.


       Ultimately, Estrada would have us reweigh the evidence presented at trial. Yet, as
discussed above, we are not at liberty to either reweigh the evidence or to make
credibility determinations. See Chandler, 307 Kan. at 668. Instead, our review is limited
to determining—after viewing the facts in the light most favorable to the City as the
prevailing party—whether a rational fact-finder could have found that Estrada was guilty
of driving under the influence beyond a reasonable doubt. See Chandler, 307 Kan. at 668.


       Based on our review of the record, we find that the district court carefully
considered all of the evidence presented by the parties, appropriately weighed the
evidence, and properly applied it to the law and to the facts. In particular, we find that the

                                               7
City presented evidence that Estrada was observed driving erratically; that she gave
unusual answers for her reasons for driving late at night; that the smell of alcohol came
from her car; that officers observed an open can of beer and a six-pack of Smirnoff
bottles in her car; and that Estrada demonstrated evidence of impairment based on the
failed field sobriety tests. In addition, we find that a "court is justified in considering the
defendant's refusal to submit to an Intoxilyzer test." State v. Huff, 33 Kan. App. 2d 942,
946, 111 P.3d 659 (2005); see also K.S.A. 2020 Supp. 8-1001(c)(4) (refusal to submit to
testing may be used against a defendant on trial for driving under the influence).


       Although it is possible that some other fact-finder may have reached a different
determination, we conclude that the City presented sufficient evidence upon which a
rational fact-finder could conclude beyond a reasonable doubt that Estrada was guilty of
driving under the influence.


       Affirmed.




                                               8